FILED
                                NOT FOR PUBLICATION                           NOV 23 2011

                         UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS


                                FOR THE NINTH CIRCUIT



LERAJJAREAN RA-O-KEL-LY,                            No. 10-35837

                 Plaintiff - Appellant,             D.C. No. 1:09-cv-00645-MHW

  v.
                                                    MEMORANDUM *
MICHAEL JOHNSON; et al.,

                 Defendants - Appellees.



                       Appeal from the United States District Court
                                 for the District of Idaho
                      Mikel H. Williams, Magistrate Judge, Presiding **

                              Submitted November 21, 2011 ***

Before:         TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Lerajjarean Ra-o-kel-ly appeals pro se from the district court’s judgment

dismissing under 28 U.S.C. § 1915A his 42 U.S.C. § 1983 action alleging violations




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
                Appellant consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Appellant’s access-to-courts claim

because Appellant failed to allege any facts to establish that he has been hindered

from pursuing a nonfrivolous claim. See Lewis v. Casey, 518 U.S. 343, 352-53

(1996) (to state an access-to-courts claim, inmate must “demonstrate that a

nonfrivolous legal claim had been frustrated or was being impeded”).

      The district court also properly dismissed Appellant’s retaliation claims

because Appellant failed to allege facts that would establish that defendants took

adverse action against him because he exercised his constitutional rights. See Rhodes

v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of a retaliation claim).

      Appellant’s remaining contentions are unpersuasive.

      Appellant’s “Motion for Ruling on Opening Brief” is denied as moot.

      AFFIRMED.




                                           2                                      10-35837